*589OPINION.
Trammell :
Since the petitioner conceded the correctness of the deficiency for 1921, the action of the respondent in that respect is approved.
There is no controversy as to the tax liability for 1920, the only question being whether the Commissioner should credit the petitioner’s account with the amount due to the wife as a refund. In our opinion, the Board has no authority to require the Commissioner to credit the petitioner’s account with a refund due to the petitioner’s wife. The Board can not require the Commissioner to credit one taxpayer’s account with a refund due another taxpayer.
Reviewed by the Board.

Judgment will be entered for the respondent.